Name: Commission Regulation (EEC) No 1883/84 of 2 July 1984 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 3 . 7. 84 Official Journal of the European Communities No L 176/27 COMMISSION REGULATION (EEC) No 1883/84 of 2 July 1984 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 (3), as last amended by Regulation (EEC) No 1693/83 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas, moreover, hybrid varieties of apples on the one hand and pears on the other have been developed, for the 'Precoce de Trevoux' variety and 'Mantet' variety respectively, and have comparable commercial characteristics to that of those varieties ; whereas, accordingly, the conversion factor applicable to those varieties should be adopted for the said hybrids ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1203/73 is hereby amended as follows : *  in Annex V 'Pears' under the heading 'Variety conversion factor', the variety 'Precoce de Trevoux in the fourth entry should read 'Precoce de Trevoux and hybrids',  in Annex VII 'Apples' under the heading 'Variety conversion factor', the variety 'Mantet' in the third entry should read 'Mantet and hybrids'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 130, 16 . 5. 1984, p. 1 . O OJ No L 123, 10 . 5. 1973 , p. 1 . h OJ No L 165, 24 . 6 . 1983 , p. 29 .